Consolidated actions involving injury to person and property resulting from a collision, in the State of New Jersey, between an automobile owned and driven by Levin and an automobile owned by the Allisons and driven by Dunlop, a prospective purchaser. In the Levin action judgment was rendered in his favor and against the Allisons and Dunlop, and in the Dunlop action judgment was rendered in favor of Levin, dismissing Dunlop’s complaint. Appeal from judgment and orders denying motions for a new trial. In Dunlop v. Levin, judgment dismissing complaint and order denying plaintiff’s motion for a new trial unanimously affirmed, with costs. In Levin v. Dunlop and Allison, judgment and order as against Dunlop unanimously affirmed, with costs; judgment as against defendants Allison and order in so far as it denies their motion to set aside the verdict reversed on the law, with costs, and the complaint as to them dismissed, with costs. Appeal from order in so far as it denies their motion for a new trial dismissed. In our opinion defendants Allison and Dunlop were not engaged, at *550the time of the accident, in a joint enterprise and there was between them no relation that justifies the imputing of Dunlop’s negligence to the Allisons. (Gochee v. Wagner, 257 N. Y. 344.) Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.